      Case: 3:19-cv-00680-wmc Document #: 19 Filed: 06/01/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT CARROLL,

                   Plaintiff,
      v.
                                                        Case No. 19-cv-680-wmc
ANDREW SAUL,
Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul, Commissioner of Social Security against plaintiff Robert

Carroll affirming the Commissioner’s decision and dismissing this case.




      s/ K. Frederickson, Deputy Clerk                             6/01/2020
       Peter Oppeneer, Clerk of Court                                 Date
